Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13th, 2022 have been fully considered but they are not persuasive.
Regarding the traversal of the claim objections, the Applicant’s remarks at page 4 of the reply is persuasive.
Regarding the traversal of the rejection of claim 4-6 under 35 USC 112(a), the remarks pertaining to claim 5 at pages 4-5 are persuasive.  The remarks pertaining to claim 4 are similarly persuasive.  Regarding the comments pertaining to claim 2, having been amended to recite “the distribution pattern obtained in step (d) is further subjected to refinement by Unifi software…” the remarks are not persuasive.  Page 9 does not describe what the term refinement includes nor does the disclosure at page 9 or page 11 describe a process applied to the output of step (d).  Applicant’s remarks concerning the support for amended claim 4 are persuasive.
Regarding the rejection of claim 1-4 under 35 USC 112(b), the Applicant notes that claim 1 has been amended to recite subjecting fractions to reverse phase chromatography coupled with High-Resolution Mass Spectrometry.  The Applicant cites page 11 lines 2-6 for support.  This portion of the disclosure recites “Glatiramer acetate was run in a size exclusion chromatography mode in a UPLC coupled to HRMS (Waters Vion- IMS QTof), equipped with a UV visible detector, tertiary gradient pump, auto injector, Ion mobility separator, Quadrupole & Tof analyzers and Unifi software version 1.8.2.169. The fractions were collected at pre-optimized time points during the run time.”  This does not provide support for the claimed limitation.  The amendment to claim 1 therefore constitutes new matter.
The Applicant reiterates the amendment to claim 2 noted above.  As pointed out, the cited portions of the disclosure do not support the amendment to claim 2.  The amended portion of claim 2 constitutes new matter.
Applicant’s comments directed to the amendment of claim 3 are supported at page 12, lines 1-4.
Applicant’s traversal of the rejection of claims 4-6 for the use of a trade name are persuasive.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, by amendment submitted on July 13th, 2022, the Applicant has introduced the limitation “subjecting the fractions to reverse phase chromatography coupled with High Resolution Mass Spectrometry”.  The disclosure does not specify the steps the Applicant considers to be included in the process of reverse phase chromatography or the process of High Resolution Mass Spectrometry.  The disclosure does not describe how the steps of these two respective processes are carried out so they may be “coupled” as set forth in the claim.  The disclosure also does not provide support for subjecting fractions to reverse phase chromatography coupled with HRMS.  This amendment constitutes new matter.  Claim 6 is rejected under this heading because it duplicates the limitations of claim 1.
Regarding claim 2, claim 2 has been amended to recite “the mass distribution pattern obtained in step (d) is further subjected to refinement by Unifi software version 1.8.2.169 from Waters.”  The disclosure at page 9 recites “In this novel approach Unifi software version 1.8.2.169 from Waters has been used to process and deconvolute masses in HRMS (Waters Vion- IMS QTof).”  This portion of the disclosure pointed to by the Applicant as providing support does not describe the details of the claimed step of subjecting a mass distribution pattern to refinement.  This amended language in claim 2 therefore constitutes new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 lacks a positively recited active method step.
Regarding claim 2, claim 2 recites that a mass distribution pattern is subjected to “refinement”.  The term “refinement” in claim 2 is a relative term which renders the claim indefinite. The term “refinement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The plain meaning of the term refinement implies clarifying or purifying.  This does not reveal what active steps are undertaken to transform the input to the refinement, the mass distribution pattern.
Regarding claim 3, claim 3 lacks a positively recited active method step.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the range of a mass distribution pattern produced in step 1.  Claim 3 recites the result of the process of claim 1 and therefore fails to further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the analysis and/or manipulation of information or data which is an abstract idea.  Claim 2 recites the mass distribution pattern obtained in step(d) is further subjected to refinement by Unifi software version 1.8.2.169 from Waters.  Refinement is not defined in the disclosure.  Since the output of step (d) is a set of data, the plain meaning of the term refinement means some kind of data manipulation which clarifies the data set.  The limitation recites the manipulation of data carried out by an existing software tool the Applicant has not invented.   The Unifi software recited is therefore not a particular tool for presentation, but like a calculator, is the substrate for carrying out the refinement.  As has been held by the Court, analyzing information by mental steps or mathematical algorithms without more is an essential mental process within the abstract idea category, Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016).  This judicial exception is not integrated into a practical application because the claim is directed solely to the “refinement” of a data set (mass distribution patter). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Unifi software recited in the claim is not an assertedly inventive technology for performing the functions and the advance purported by the claim is the analysis or manipulation of data of specified content.  The refinement does not improve the function of the Unifi software and therefore does not provide significantly more.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the analysis or manipulation of information by reciting “analyzing the mass distribution pattern of Glatiramer acetate using a normal distribution statistical model”.  The Court has held that such analysis of information is essentially a mental process in the abstract idea category.  Note “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016).  This judicial exception is not integrated into a practical application because it is directed solely to the mental or mathematical manipulation of information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a normal or Gaussian distribution is a conventional mathematical model representing normal distributions of natural phenomena.   Comparing measured distributions in a data set to a Gaussian distribution is not an inventive technology as it has been conventionally employed for over a century and therefore does not provide significantly more to the analysis.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract process directed to the analysis of information of a particular content by reciting “wherein analyzing the mass distribution of Glatiramer acetate comprises determination of mean mass, standard deviations, distribution curves, +1 and -1 deviations and mass categorizations”.  The analysis of information of a particular content has been held by the Court as noted above to be directed to a mental process within the abstract idea category. This judicial exception is not integrated into a practical application because the claim is directed solely to the analysis of information of a particular content and therefore is solely directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the abstract idea is present in the claim and the analysis is not carried out with a particular asserted inventive technology.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881